In our opinion, Act No. 16 of 1910 requires applications for rehearings in cases appealed from the First city court of the city of New Orleans to be filed before the sixth day. This application, having been presented to the clerk of this court for filing on November 13, 1933, or 14 days after the case was decided, comes too late. Valmont Service Station v. Avegno,3 La. App. 335; O. K. Realty Co. v. Juliani, Inc., 157 La. 277,102 So. 399; Yazoo  Miss. Valley R. Co. v. Marx  Sons, 17 La. App. 172,135 So. 675, decided July 1, 1931.
Consequently, for the reasons herein given, the application for rehearing presented on behalf of Claude Neon Federal Company, Inc., plaintiff and appellant, is hereby ordered returned to counsel without having been considered by this court.